GANTT, J.
Plaintiff brought this action in the circuit court of St. Louis against the defendants, Edward W. Rawlings, T. S. Teuscher and Mrs. T. S. Teuscher, for damages for false and fraudulent representations concerning the financial standing of T. S. Teuscher, upon which plaintiff alleges she acted and relied, to her detriment and damage. The petition contained two counts. The first count alleges that the defendants falsely and fraudulently represented to the plaintiff in November, 1896, that the said T. S. Teuscher was worth the sum of ten thousand dollars over and above all liabilities, was solvent and ini good credit, and safe to be trusted for a loan of five thousand dollars ; that relying on said representations the plaintiff loaned said Teuscher the sum of five thousand dollars, and took for the loan Teuscher’s note payable one year after date with interest at the rate of six per cent per annum. The petition then alleges that each year thereafter until November, 1901, inclusive thereof, the said loan was extended for one year at the same rate of interest, and that at the date of each extension, the same representations were made by the defendants and relied on by the plaintiff, these allegations being relied upon after each extension separately. It is further alleged in the first count that at the date when the loan was made and at the time of each renewal thereof, Teuscher was insolvent and this was well known by the defendants and designedly concealed; that Teuscher has wholly failed to pay the loan or any part thereof, excepting that the interest was paid thereon up to the seventeenth of May, 1902. The second count refers to the same loan, and alleges a combination and conspiracy between the defendants to defraud the plaintiff and in furtherance thereof sets forth that Teuscher and wife, who were the brother-in-law and sister of the defendant, Rawlings, made various representations *416to plaintiff concerning Teuscher’s solvency and means, which are set forth specifically and are substantially the same as those alleged in the first count and added that Teuscher was willing to borrow the five thousand dollars from plaintiff as a favor to her; that in furtherance of this conspiracy the defendants Teuscher and Rawlings caused the wife of Teuscher to induce the plaintiff to come up to a meeting at the residence of Teuscher, it being known that plaintiff reposed special trust and confidence in the defendant Rawlings; that it was arranged between the said conspirators that at this meeting Rawlings should sanction and endorse the ■statements and representations of Teuscher, and represent himself to he acquainted with Teuscher’s financial condition; that, in furtherance of the conspiracy, Rawlings did make certain representations which were substantially the same as those set forth in the first count of the petition; that plaintiff relied upon these representations and made the loan, and, in reliance thereon, also renewed.the loan annually as stated in the first count.
At the beginning of the trial and before any evidence was introduced, the defendant moved the court to require plaintiff to elect upon which of the several causes of action alleged in the first count, she would proceed; and the court sustained this motion and plaintiff elected to proceed on that portion of the first count which related to the last extension^ namely, the extension from November 17, 1901, to November 17, 1902, and the false representations relief upon by the plaintiff in the making of the renewal. While that election was made the plaintiff introduced evidence, both in regard to the original transaction and the various renewals. At the close of the plaintiff’s evidence, the defendant asked an instruction in the nature of a demurrer to the evidence, which the court gave and thereupon the plaintiff took a nonsuit with leave to move *417to set the same aside, and having filed this motion it was overruled, and the plaintiff appeals to this court. The plaintiff dismissed as to the defendant Teuscher and there was no evidence tending to establish a ease against Mrs. Teuscher, so that the defendant Raw-lings is practically the only defendant on this appeal.
The evidence tended to establish that Mrs. Knight, the mother of the plaintiff, and Mrs. Rawlings, the mother of defendant Rawlings, were old acquaintances and friends; that, in the year 1896, the plaintiff and her two sisters became entitled to an inheritance in England, the share of each being $5,265, the proceeds of which were forwarded to them and were received by them on October 28, 1896; that Rawlings, the defendant, who was then a clerk in the employ of Whit-taker & Hodgman, assisted the plaintiff and her sistersi in the collection and depositing of these funds in the National Bank of Commerce of St. Louis; that the elder sister took charge of her share of the funds, but the plaintiff and the other sister deposited theirs at the National Bank of Commerce in their respective names; that' the defendant Rawlings advised them not to invest their funds until after the November election, 1896; that on November 11, 1896, Mrs. Teuscher, in the course of a social visit to Mrs. Knight, the mother of plaintiff, inquired whether the plaintiff and her sister had invested their funds and when informed that this had not been done, seemed surprised; that on the next day, Mrs. Teuscher in the course of another visit, mentioned that she had spoken of the matter to Mr. Teuscher, her husband, and he had expressed his willingness to borrow the money from the plaintiff and her sister; that Mrs. Knight, whu had acted for her daughters in this matter, informed Mrs. Teuscher that the consent of the defendant Rawlings would be necessary; that nothing further transpired until November 16, *418when Mrs. Teuscher called again and arranged that the plaintiff’s mother and sister should call at her residence that evening; that, when these ladies called that evening, the defendant Rawlings was present and Teuscher stated that he had life insurance amounting to sixty thousand dollars, was building a distillery at Vincennes, and had a splendid business in St. Louis, and that if anything happened to him Mr. Rawlings would have charge of his affairs and would see that ■they were protected. The testimony for the plaintiff also tended to show that she had never been in a bank prior to the deposit of this money and did not know how to draw a check; that defendant Rawlings wrote out the check and directed them how to sign their names and in this way they drew sixty-five dollars for their present needs. Plaintiff’s sister, Miss Alice Knight, was asked, “Now I will ask you to state what representations and statements as to what Mr. Teuscher had stated and as to his solvency at that time Mr. Rawlings made on.that occasion?” To- this question defendant objected unless such representations were in writing and the court sustained the objection, to which action of the court the plaintiff at the time excepted. The witness was then asked. “State whether after you left the house if any statement, and when you went to the car, before you got' on the car to go home, after you had had this conference with the three parties about loaning the money, whether Mr. Edward- Rawlings made any statements to you and your mother as to whether he had investigated the financial condition of Mr. Teuscher?” Ans. “Tes, Mr. Rawlings.” “Counsel for defendant, do not answer.” To this question the defendant objected upon the same ground as above, which objection the court sustained, and the plaintiff excepted. Witness was asked further, “What was the agreement and understanding between you, your mother and Mr. Teuscher and Mr. Rawlings as to loan*419ing this money on that occasion?” Which question was objected to for the same reason as above and the court sustained the objection, and plaintiff excepted. Witness further testified that the defendant Rawlings on that occasion told them that the next morning they should come down to Teuscher’s office and sign a paper. He did not state what the paper was or would be; that on the next morning, the seventeenth, they went to Teuscher’s office and signed a paper, which she afterwards learned was a check for five thousand dollars. She further stated that on the evening before when the defendant Rawlings had arranged every thing and said every thing was all right, that their money would be safe, she asked if she should sign a paper so as to know they had the money and he replied that that was not necessary, that every thing would be all right. She identified the checks dated November 17, 1896, of the Bank of Commerce for five thousand dollars each, and stated that the checks were in the handwriting of Mr. Rawlings and were already filled out,for her and her sister to sign; that she did not know what the paper was that she was signing, but acted under Mr. Rawlings’ directions. That the notes were made by Teuscher and that she did not see them, Rawlings kept both the principal and interest notes; that Raw-lings took charge of the notes and collected the interest on them and sent it to them at Minneapolis; that they went to live in Minneapolis in May, 1897; that on the seventeenth of November, 1897, the note was renewed for another year. Rawlings attended to the renewal. On October 1, 1897, before the first notes matured, defendant Rawlings wrote to Mrs. Knight, the mother of plaintiff; among other things as follows: ‘ ‘ Regarding the Teuscher loan, which matures November 17 next, please direct me whether yon wish the same extended for one year at the same rate of interest.” Under date of November 5, 1897, Mrs. Knight instructed Rawlings *420to renew the note for another year. After this renewal Rawlings continued to collect and remit the interest until some time between June and October, 1898, when it appears that such remittance of the interest by Raw-; lings ceased and that direct remittance by Teuscher commenced. In the letter dated November 1,1898, Raw-lings wrote to ■ Mrs. Knight in relation to the second renewal as follows: “The Teuscher loan will mature the seventeenth of this month and I write to ask whether you desire me to renew the same, for you at the same rate of interest, if you so wish it, I think I can arrange with Mr. Teuscher." I will await your reply before taking any further action in the matter. ’' On December 15, 1899, the defendant Rawlings transmitted to Mrs. Knight the principal and interest notes given for the renewal made in November, 1899, and in that letter Rawlings stated: “The Messrs. Teuscher will remit you direct and as the notes are paid you can cancel them and send them to their address.” This appears to have ended the connection of Rawlings with the renewals, but on September 8, 1900, Rawlings after referring to the receipt of a letter from Mrs. Knight, wrote to her concerning an insurance policy, which it would appear Teuscher had promised to turn over to Mrs. Knight as collateral security and in that letter said: “I have your letter of the 4th inst., and have carefully noted contents. I have to-day seen Mr. Teuscher and he promises to deliver to me on next Monday the policy mentioned. He also states he will write you fully next week with the view of taking up the loan if you so desire. He has been a very busy man, hence acknowledges he has not given your matter the attention it demands. There is absolutely no necessity for you to come here, and I shall promptly advise you when the policy is in my care. I cannot help but believe your loan is perfectly secure as Mr. *421Teuscher is strictly honest and a young man with brilliant prospects.”
The witness was asked to state whether or not the loan was renewed from time to time on the faith of statements of Mr. Rawlings contained in any of these letters, to which counsel for the defendant objected on the ground that there was no evidence of such statements contained in the letters. Which objection the court sustained and plaintiff excepted. The loan was renewed the last time November 17, 1901, and matured November 17, 1902, and the note was never paid by Teuscher. Witness further stated that no policy of insurance was ever turned over to her or to her sister, the plaintiff, after the loan was made. They supposed it had been transferred to them and was being held by Mr. Rawlings as security for the loan as a part of the original understanding. She further stated they had never made any investigation as to the solvency of Mr. Teuscher, because they had relied implicitly upon Mr. Rawlings. Upon the motion of the ■ defendant the court excluded the evidence of the witness as to plaintiff relying upon Rawlings, to which action of the court the plaintiff excepted. She further stated that the services rendered to her and her sister in these matters by Mr. Rawlings were without any compensation.
The plaintiff in her own behalf testified and gave the same account of the transactions as above detailed by her sister. She added, however, that when the loan was made an insurance policy on the life of Mr. Tuescher was to be issued to them to secure the same. This policy was supposed to be issued for sixty thousand dollars. The policy was not taken out until the seventeenth of April, 1899, and was for ten thousand dollars. On June 6, 1902, she was in St. Louis and made some investigations as to whether the policy had been taken out. Teuscher had not been paying the *422interest promptly, and they hadwritten and telegraphed Mr. Rawlings, but could not get any satisfaction. She asked Mr. Rawlings about the policy and he first said he did not know anything about it. . She asked him if he had the policy and he replied, “Yes,” but that it was at his home and that he would mail it to her at Minneapolis. She asked him if the premiums had been paid and he said he did not know anything about it and referred her to Teuscher. She then went to the insurance office and was told that the first premium only had been paid and the subsequent ones had not been and the policy was not worth the paper it was written on. She then got the policy, and that 'was the first time she ever saw it. She identified the letter of September Í0, 1900, from Rawlings to her mother stating that Teuscher had at that time or date deposited with him a policy in the New York Life for ten thousand ¡dollars and he had placed the same in the safe deposit company for safe keeping, and to her credit, and stated that she had better hold his letter as a receipt. Plaintiff also identified a letter dated November 8, 1897, from Rawlings to her mother in which he stated, “I am having the loan extended for one year at the same rate of interest, the security being the life insurance policy as he informed you at the time the loan was made.” Plaintiff further stated that at the time the loan was made, a close relation of friendship existed between Mr. Teuscher and - Mr. Rawlings; that about three months, to-wit, in February, 1897, after the loan was made, the Mullanphy Bank in the .city of St. Louis failed. The matter of the failure was published in the newspapers and was commented on as an imp or t-•ant failure; that these comments of these papers were read by the plaintiff and that the newspaper reports stated that Teuscher was the principal debtor of that bank and was the cause of the failure-; that plaintiff and her sister paid no attention to these reports be*423cause they did not believe Teuscher was responsible for the failure, owing to their trust in Mr. Rawlings; that Rawlings Sent a message to her mother by his mother that they should not be worried about the matter. The defendant moved to strike out this part of the plaintiff’s answer, and it was sustained and plaintiff excepted.
Mrs. Harriett Knight, the mother of the plaintiff, stated that she had known Mr. Rawlings over thirty years and the relations between them had been intimate during that time; the two families lived for quite a time in the same house and this relation continued up to November, 1896. She corroborated the statements of her daughter as to what occurred at the house of Mrs. Teuscher when it was agreed the loan should be made. She was asked also as to what oral representations Rawlings made on that occasion as to the credit and solvency of Teuscher, to which questions the defendants objected, and the objections were sus- • tained and exceptions saved.
Mantón Davis testified for plaintiff that he was a member of the bar of St. Louis and represented the receiver of the Mullanphy Rank since its failure; that Teuscher was indebted to the bank to the amount of two hundred thousand dollars, evidenced by notes; that he had made repeated efforts to collect these notes and had failed to do so; that these notes were all dated prior to September, 1896. This is practically all the evidence in. the case.
I. Upon the case made, the circuit court held that •section 3422, Revised Statutes 1899, which provides: “No action shall be brought to charge any person upon or by reason of any representation or assurance made concerning the character, conduct, credit, ability, trade or dealings of any other person, unless such representation or assurance be made in writing, and subscribed by the party to be charged thereby, or by some person *424thereunto hy him lawfully authorized, ’ ’ was a complete bar to plaintiff’s recovery, and the propriety of this ruling presents the question for solution at this time. The Statute of Frauds (29 Car. II) did not contain the provision which now forms the subject of section 3422, Revised Statutes 1899, but with regard to the liability for the debts of others contained only the provision found in section 3418, to-wit: “That no action shall be brought to charge any person upon any special promise to answer for the debt, default or miscarriage of another pei'son, . . . unless the agreement upon which the action shall be brought, or some note or memorandum thereof, shall be in writing and signed by the party to be charged therewith, or some other person by him thereto lawfully authorized. ’ ’ The first instance in which an action of tort for a misrepresentation respecting the ability of a third person was solemnly adjudged to be maintainable is found in. the case of Pasley v. Freeman, 3 T. R. 51, decided by Lord Kenyon, C. J., and Ashurst, J., and Buller, J., against the opinion of Grose, J. in 1789. In that case Grose, J., in his dissenting opinion, said: “And even in this very case, if the action lies, the plaintiffs will stand in a peculiarly fortunate predicament, for they will then have the responsibility both of Falch and the defendant. And they will be in a better situation than they would have been if, in the conversation that passed between them and the defendant, instead of asserting that Falch might safely be entrusted, the defendant had said, ‘If he do not pay for the goods, I will,’ for then undoubtedly an action would not have lain against the defendant.” Lord Eldon, in Evans v. Biclmell, 6 Ves. Chan. 1. c. 184 and 187, discussed Pasley v. Freeman, saying: “It is almost improper at this day to say anything having a tendency to shake it; but I know Mr. Justice Grose very lately held the same opinion as he did at the time of the judgment. The doctrine laid *425down in that case is in practice and experience most dangerous. I state that upon my own experience; and if the action is to he maintained in opposition to the positive denial of the defendant against the stout assertion of a single witness, where the least deviation in the account of the conversation varies the whole, it will become necessary, in order to protect men from the consequences, that the Statute of Frauds should be applied to that case. Suppose, a man asked, whether a third person may be trusted, answers, ‘You may trust him; and if he does not pay you, I will.’ Upon that the plaintiff cannot recover; because it is a verbal undertaking for the debt of another. But if he does not undertake, but simply answers, ‘You may trust him; he is a very honest man, and worthy of trust,’ etc., then an action will lie. Whether it is fit the law should remain with such distinction, it is not for me to determine.” And then he adds: “Upon the case of Pasley v. Freeman I have always said, when I was Chief Justice, that I so far doubted the principles of it, as to make it not unfit to offer, as I always did, to the counsel, that a special verdict should be taken; but that offer was so uniformly rejected that I suppose I was in some error upon this subject. I could therefore only point out to the jury the danger of finding verdicts upon such principles; and I succeeded in impressing them with a sense of that danger so far that the plaintiffs in such actions very seldom obtained verdicts.” And he added further: “It leads to the absolute necessity of affording protection by a statute, requiring that these undertakings shall be in writing.” Lord Eldon’s opinion of the wisdom of the decision in Pasley v. Freeman met with so much favor that on May 9, 1828, Parliament enacted the statute 9 Geo. IV, c. 14,.commonly known as Lord “Tenterden’s Act,” and made the same a new section to the English Statute of Frauds, of which our statute, section 3422, is to all in*426tents and purposes a copy, except that the English statute contains a provision restricting its application to representations concerning the character, condition, etc., of any other person made with the intent or purpose that such other person shduld obtain money or goods upon the credit thereof. Of the purpose of Lord Tenterden’s Act, it is said in a review of Chandelor v. Lopus, 2 Croke 4; 1 Smith’s Leading Cases, 319, “It was in order to prevent the Statute of Frauds from being thus trenched upon that the Legislature enacted what is commonly called Lord Tenterden’s Act.” In Savage v. Jackson, 19 (la. 1. c. 300, 310, in discussing Pasley v. Freeman, it was said by the Supreme Court of that State: “Finally, Parliament, after allowing the decision to stand long enough to show the sort of fruit it would bear, laid the axe to its root. In the 9th year of George IV, under the auspices of Lord Tenterden, Parliament passed an act containing these words [here quoting the statute and adding], “this was done, says Smith, to prevent the Statute of Frauds from being trenched upon by this decision in Pasley v. Freeman.” In Weil v. Schwartz, 21 Mo. App. 1. c. 385, Philips, P. J., said, in reference to Lord Tenterden’s Act, “The history of the first enactment of this statute by the English Parliament furnishes most persuasive proof that its design and purpose were to cut up by the roots the great evil of the frequency and success .of such actions, based on mere loose verbal representations, by requiring the action to' depend exclusively on the written, undertaking, duly signed by the party sought to be held.” See Lyde v. Barnard, 12 N. & W. 101; Savage v. Jackson, 19 Ga. 306. As said by Behring, J., in the case last mentioned, “When a statute says that a promise to answer for a debt of another shall not bind, does it not say that anvthing less shall not bind?” Browne on Statute of Frauds (5 Ed.), sec. 181, pp. 226, 228, after stating that since *427the case of Palsey v. Freeman it has been considered, both in England and in this country, that the original Statute of Frauds does not apply to false and deceitful representations as to the credit or solvency of third .persons, commends the doctrine of that case as a firm stand against actual frauds and cheats, but adds: “At the same time it comes dangerously near to the invasion of the statute which was wisely designed to prevent them; and accordingly it has been strongly condemned by Lord Eldon. Impelled by that consideration, Parliament enacted what may be called a supplement to the Statute of Frauds,” known as “Lord Tenterden’s Act.” “The plain meaning of this statute seems to be that, it requires writing to charge a defendant upon any representation made in regard to the credit, etc., of a third party, whether the representation was made in good faith, or was known to be false and was made in order to deceive and defraud the plaintiff; because the presence of this element of intention to deceive and defraud was the very point on which Pasley v. Freeman held that the Statute 29 Car. II did not apply; and the purpose of the Tenterden Act was to require a writing in a case for which 29 Car. II had failed to do so.” In 14 Am. and Eng. Ency. of Law (2 Ed.), 33, under the title “Fraud and Deceit” it'is said: “Some courts have held that the statute does not apply to cases of actual fraud; that is, cases in which the representation is not only false, but is made with a fraudulent intent. The better opinion, however, is to the contrary, for there is no* such restriction in the statute.” In Cook v. Churchman, 104 Ind. 1. c. 146, 147, et seq., the Supreme Court of Indiana discusses this whole question, and after a review, of Pasley v. Freeman and Lord Tenterden’s Act and the American decisions on similar statutes in this country, says: “That the complaint contains averments charging a conspiracy cannot affect the question. The purpose' *428of the statute cannot be disappointed by the form of the complaint. The necessity that the representations should have been made in writing is the same, where a conspiracy is set up and where it is not. When the action is to recover damages for false representations made by a stranger to a contract concerning any of the subjects enumerated in the statute, it must fail, unless the representations were made in writing, duly signed, etc. This must be so, whether the representations were made as a result of a conspiracy, and with intent to perpetrate a fraud, or otherwise.” And to the same effect will be found Kimball v. Comstock, 14 Gray 508; Brown v. Kimball, 84 Me. 280; Hunter v. Randall, 62 Me. 423; Bates v. Youngerman, 142 Mass. 120; Hunnewell v. Duxbury, 157 Mass. 1.
Counsel for plaintiff among other cases cite Bush v. Sprague, 51 Mich. 41, as supporting their contention that the statute does not apply to conspiracies or actual frauds. But an examination of that case will show that counsel have quoted from the opinion of Campbell, J. On the contrary, the Chief Justice, in discussing this section of the Statute of Frauds and the occasion of its passage, in connection with the decision in Pasley v. Freeman, said: “It is therefore obvious that a charge of conspiracy to defraud by false representations will not disappoint the statute. Neither the reason nor the language of the provision will exclude a case on account of the number of wrongdoers, or in consequence of their having acted on a previously concerted plan.” And Judge Cooley, the remaining member of the court, said: “I agree with the Chief Justice in the view he takes of the application of the Statute of Frauds to this case.” The other case, Hess v. Culver, 77 Mich. 598, has no bearing upon the question under consideration. It simply held that the statute does not apply to a conspiracy or actual fraud where the representation is made to enable the party *429making it to profit by it. And the later case of Bank v. Steel, 135 Mich. 165, shows that that court construes the statute in accordance with the great weight of authority as shown in the cases cited.
We come now to the case of Warren v. Barker & Co., 2 Duv. (Ky.) 155, relied upon by the plaintiff as holding a contrary view to the decisions in Massachusetts, Indiana and Maine. The Kentucky statute, section 1, page 22, Stanton’s Revised Statutes, page 264, then in force, was to all practical effects the same as the Tenterden Act of England. As said by Chief Justice Stone, in Ball v. Farley, Spear & Co., 81 Ala. 1. c. 293, that case is meagerly reported, but enough is shown to give a correct understanding of the principles declared. Barker and Company had introduced a man to Warren, who offered a bill of exchange for sale, which was apparently indorsed to the offerer. Warren purchased the bill, and it turned out to be a forgery. The decision of the court, and the language in which it is expressed, force the conclusion that there was an entire absence of proof of combination or collusion between Bárker & Company, and the man introduced. The report contains only the opinion of the court, .and the following is the summation of the facts as therein shown: “The appellant, Warren, sued the appellees, Barker & Company, for a false and fraudulent introduction to him, as an exchange banker, of an impostor, holding, as apparent indorsee, a forged bill offered for sale, and which, on the faith of that recommendation, he was induced to buy.” The trial court sustained a demurrer to the petition. An amendment was then offered and allowed, charging a fraudulent combination between Barker & Company and the seller of the bill. The trial court peremptorily instructed the jury to find for the appellees, Barker & Company, which they accordingly did. Judge Robertson, speaking for the Court of Appeals in pronouncing on the de*430murrer to the petition as first framed, said the primary court ‘ ‘ seemed to be of the opinion, that, according to the first section of chapter 22 of Stanton’s Revised Statutes, p. 264, even a fraudulent representation, without written evidence of it, would not be actionable.” The circuit court held there was no testimony of a fraudulent combination and the Court of Appeals . held that the trial court did not err in so instructing the jury. The Court of Appeals further said: “Nor will a majority decide that there was error in sustaining the demurrer to the original petition, charging or attempting to charge, a fraudulent misrepresentation. A false representation may not be fraudulent in intent; for, although it may be constructively, it is not actually fraudulent to affirm absolutely as’ true that which the asserter believes to be true. The mains animus is the essential and distinctive element of actual fraud. Had the original petition intended to charge only a false representation, the appellees would not be suable for it. . . . Our statute, like the Tenterden Act of England, should be construed as embracing 'every false representation untinged by a fraudulent intent; but it does not constructively include any' case of actual fraud in wantonly misrepresenting a man’s credit or identity, more than any other kind of fraud in fact. Written evidence is not, therefore, required by our statute, if the petition be sufficient to charge actual fraud. ’ ’ And in this case, the judgment was affirmed. It will be noted that Chief Justice Robertson did not dissent from the views of the other members of the court "that a mere false representation is within the Statute of Frauds, and not suable unless evidenced in writing. It will be noticed that the Court of Appeals of Kentucky says that the Kentucky statute “like the Tenterden Act of England, should be construed as embracing every false representation untinged by a fraudulent intent, but does not constructively include any *431case of actual fraud,” etc. We think it is a fair inference that the court held that such was the construction of the Tenterden Act in England, and if so it was surely an error, because, at that timé, the Tenterden Act had been construed by the English courts to the contrary. Thus, in Devaux v. Steinkeller, & Bing. N. C. 84, the court held that a false representation knowingly made concerning a firm by one of its members was within the purview of the statute. And in Haslock v. Fergusson, 7 A. & E. 86, Lord Denman, C. J., speaking for the court of King’s Bench, said: “'The question in this case was, whether the representation which it was proposed to give in evidence came within 9th Geo. 4, c. 14, sec. 6, so as to be inadmissible unless in writing.' It is suggested, on the part of the plaintiff, that the representation was fraudulent, and that the defendant caused it to be made for the purpose of fraud. The case does not appear to us to raise any doubt in point of.law. The question is, whether the action is brought according to the terms of the statute. . . . Such, then, being the question, the plaintiff says that the action is not upon the representation,, but for money had and received; that the representation is a mere medium of proof, the ease being that a fraud was committed, in the course of which this representation was made, and that the produce of the goods obtained by such fraud belongs to the plaintiff. But the only fact on which the case of fraud rested at the time of offering the evidence was that the defendant had authorized Hobson to give Mrs. Barnes a fair character. We think that a representation made under those circumstances is within the very terms of the 6th section of statute 9 Geo. 4, c. 14, and therefore could not be recéived in evidence, unless put into writing.” And to the same effect is Swan v. Phillips, 8 A. & E. 457 (1838). So that if the Court of Appeals of Kentucky was of the opinion that the English courts had so con*432strued the Tenterden Act Ave respectfully submit they were mistaken. In Dent v. McGrath, 3 Bush (Ky.) 174, the Court of Appeals of Kentucky approved what has been said in Warren v. Barker & Company, supra. And to the same effect is Clark v. Dunham Lumber Company, 86 Ala. 220, in which it is said: “No representation made by the defendant as to the character,conduct, ability, trade or dealings of a third person, even though false, can be made a basis of an action unless reduced to writing and signed by the party sought to be charged, or unless it is fraudulently made. ’ ’ And to the same effect is Ewins v. Calhoun, 7 Vt. 79. As to the last-mentioned case, however, which was decided in 1835, we have not been able to discover that Lord Tenterden’s Act had been adopted at that time and if not then of course Pasley v. Freeman would have been a precedent for the court. As was the case in Upton v. Yail, 6 Johns. 181, as the Tenterden Act has never been adopted by New York.
Section 3422 was first adopted in this State March 15, 1845. [R. S. 1845, p. 531.] The annotator of that revision remarks: ‘ ‘ This section is borrowed from the English code where it was first enacted in the 9th year of George IV. It has been adopted in the late Revised Statutes of Massachusetts, and Chancellor Kent, speaking of it, says: ‘It wonderfully relieves the courts, the profession and the country, from the evils of fluetating and contradictory decisions.’ [2 Kent’s Com., 489, in note.] ”
This court had occasion in Clark v. Edgar, 84 Mo. 106, to comment upon this section, and Judge Bi^ack said in passing upon a demurrer to the petition: “A further objection is that the representations were not made in writing, subscribed by the defendants, or any one authorized so to do by them. This objection is based upon section 2515, ReAdsed Statutes 1879, which differs in no material respect, so far as this case is con*433cemed, from that of 9 Geo. 4 chap. 14, sec. 6. This statute is regarded as a supplement to the Statute of Frauds, and has been adopted by a portion only of the states of this Union.” After quoting the section in full, he says: “It was considered in McKinney v. Whiting, 8 Allen 208; Wells v. Prince, 15 Gray 562; Kimball v. Comstock, 14 Gray 510; see, also, Devaux v. Steinkeller, 6 Bing. N. C. 84, 3 Jur. 1053. We are not to go beyond the express terms of the statute in its application. [Medbury v. Watson, 6 Mete. 246; Norton v. Huxley, 13 Gray 285.] If ivritten representations are the substantial inducements, recovery can be had, although some reliance may be placed upon oral assurances. [Tatton v. Wade, 18 C. B. 371.] ”
Now it is familiar doctrine that when the statute of another State or country is adopted by the Legislature of this State, the construction placed upon that statute prior to its adoption in this State, will be presumed to have met the approval of our Legislature when adopting it. We have seen that Lord Tenterden’s Act was enacted in 1828, and that the courts of England had prior to 1845 expressly ruled that a false representation as to the credit of another would not take the case out of that act. And considering the purpose of that act and the causes which led to its adoption, particularly the case of Pasley v. Freeman and the great weight of authority in this country, we are inclined to the opinion expressed by Browne in his work on the Statute of Frauds, and hold that the plain meaning of this statute is that it requires a writing to charge a defendant upon any representation made in regard to the credit, etc., of a third Party whether such representation is made in good faith, or is known to be false and made in order to deceive and defraud the plaintiff, because the presence of this very element of intention to deceive and defraud was the very point *434upon which the court in Pasley v. Freeman held that the Statutes of Frauds of 29 Car. II did not apply.
The plain purpose of Lord Tenterden’s Act was to require a writing in a case for which 29 Car. II had failed to provide, and to sustain the contention of the plaintiff in this case we must go back to Pasley v. Freeman and ignore the statute, section 3422, Revised Statutes 1899, which was enacted to remedy the ruling in that case. To do that we must import an exception into the statute, a restriction and exception which its language does not. justify.
Accordingly, it must be held that the circuit court committed no error in rejecting the offers to prove the oral representations of the defendant Rawlings, as to the solvency and credit to which Teuscher was entitled. And we are wholly unable to agree with counsel that the defendant can be held liable for misrepresentations without knowledge of their falsity and that the statute does not cover any case for which a liability would exist at common law. To reach such a conclusion we must disregard the statute entirely. As to the evidence on the part of the plaintiff and her sister as to why they did not make other inquiries and that the defendant Rawlings stood in a confidential relation to the plaintiff, we are of the opinion that the defendant did not sustain any such relation within the meaning of the law. He was at most but a friend of the family and received no compensation whatever for his acts in assisting them in collecting and depositing their money.
Our conclusion is that the circuit court committed no error in rejecting the evidence, and that the statute is a complete bar to plaintiff’s action, and accordingly the judgment must be and is affirmed.
Fox, P. J., and Burgess, J., concur.